Per Curiam.
It will be- unnecessary to attend to the replica» , tion, for there is one objection fatal to the special plea, and that is, that the defendant does not aver that the debt against Riley, which he pleads as a set-off, was contracted prior to the assignment to Fairchild. He only says that, “.at the time of the filing of the bill in' this suit, and long before,” Riley was indebted to ' him; now non constat, but that Riley’s debt was contracted long after the assignment, and if it was, then the demand so assigned ought not to be affected by it. Fairchild took from Riley the debt of the defendant, subject to all the equity then existing *47against it, and to the mutual dealings then subsisting. Its force and security were not to be impaired by a subsequent dealing between Riley and the defendant. The plaintiffs are, accordingly, entitled to judgment upon the demurrer.
Judgment for the plaintiffs.